IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                     Assigned on Briefs July 27, 2004, at Knoxville

             STEVEN DOUGLAS TUTT v. STATE OF TENNESSEE

                      Appeal from the Circuit Court for Marshall County
                               No. 13123   Charles Lee, Judge



                  No. M2003-01168-CCA-R3-CO - Filed September 14, 2004


The defendant, Steven Douglas Tutt, appeals the Marshall County Circuit Court’s order that retired
his motion for expungement. We dismiss the appeal.

                             Tenn. R. App. P. 3; Appeal Dismissed.

JAMES CURWOOD WITT , JR., J., delivered the opinion of the court, in which DAVID H. WELLES and
JERRY L. SMITH , JJ., joined.

Steven Douglas Tutt, Appellant, Pro Se.

Paul G. Summers, Attorney General & Reporter; and Jennifer L. Bledsoe, Assistant Attorney
General, for the Appellee, State of Tennessee.

                                            OPINION

                On February 28, 2003, Steven Douglas Tutt petitioned the Marshall County Circuit
Court in writing for entry of an order, pursuant to Code section 40-32-101, directing the
expungement of all public records related to three counts of aggravated sexual battery that had been
dismissed as part of a plea agreement with the state, in exchange for the petitioner’s guilty plea to
a single charge of aggravated sexual battery. The record before us contains the judgments for those
counts, which were entered in July 1997, and it appears undisputed that Counts 2, 3, and 4 of
Marshall County Case No. 13123 were, indeed, dismissed in connection with the petitioner’s guilty
plea to Count 1 and sentencing to fifteen years’ incarceration.

                From the record, it also appears that approximately one month after the expungement
petition was filed, the trial judge entered, on March 24, 2003, the following “Order Placing Motion
On The Retired Docket”:

                       This matter was heard on the 19th day of March, 2003 upon
               a pro se motion on behalf of the [petitioner] for expungement. It is
                hereby Ordered that this matter shall be placed upon the retired
                docket subject to recall when [the petitioner] can appear in court to
                present his motion.

                       It is further Ordered that the clerk of the Court shall send a
                copy of this order to the defendant at the address listed upon said
                motion.

                Responding to the sua sponte retirement of his petition, the petitioner filed a motion
on April 1, 2003, asking the trial court to rescind its order and grant the requested relief. In that
motion, the petitioner argued that the court had no discretion to deny his request to expunge the
public records of the dismissed charges. In addition, the petitioner filed a separate motion seeking
to set a hearing date on his original petition for expungement.

                 Evidently, no action was taken on the petitioner’s pleadings filed in April. Then, on
May 14, 2003, the petitioner filed a pleading entitled “Notice of Appeal,” in which he asserted his
right to take a direct appeal from “the final judgment entered in this action on the 19th day of March,
2003.” Against this procedural background, the matter is now before this court for disposition.

                Before us, the petitioner appears pro se, and he argues that the retirement of his
petition to expunge public records was a de facto denial of the petition, from which he is entitled to
relief as a matter of law. The petitioner asks this court to reverse the judgment of the trial court
placing the petition on the retired docket and to remand the matter with instructions to expunge the
relevant public records. The state argues that the trial court’s order placing the expungement petition
on the retired docket is not a final appealable judgment and that a writ of certiorari is not appropriate
inasmuch as the trial court did not act illegally.

                 We agree with the state that the order relegating the expungement petition to the
retired docket is not a final or appealable judgment. Tennessee Appellate Procedure Rule 3(b)
enumerates those situations in which a defendant in a criminal action may appeal as of right. Tenn.
R. App. P. 3(b). A defendant may appeal as of right from a judgment of conviction upon a plea of
not guilty, in certain circumstances in which there has been a plea of guilty or nolo contendere, “from
an order denying or revoking probation, and from a final judgment in a criminal contempt, habeas
corpus, extradition, or post-conviction proceeding.” Id.; see also State ex rel. Underwood v. Brown,
193 Tenn. 113, 244 S.W.2d 168 (1951) (rejecting defendant’s argument that entry of an order placing
his case on retired docket operated as dismissal; ruling that when case is placed on retired docket,
court “in no way says that case is dismissed or will not be further prosecuted”); Mason v. State, 169
Tenn. 52, 82 S.W.2d 862 (1935) (because order that retired a murder prosecution against defendant
did not adjudicate anything and because no disposition was made of the cause, defendant did not
have anything from which to appeal).

               Moreover, even if the rules authorized us to treat the retirement of his petition as a
de facto denial of the petition, appellate review as a matter of right is, nonetheless, inappropriate.


                                                  -2-
First of all, we note that the petitioner’s notice of appeal was untimely, having been filed well
beyond the 30-day time window of Appellate Procedure Rule 4(a), and there being no showing that
the interests of justice would be served by waiving a timely filing. See Tenn. R. App. P. 4(a). On
a more fundamental level, in State v. Adler, 92 S.W.3d 397 (Tenn. 2002), the Supreme Court
specifically held, “Because of the plain and unambiguous language of [Appellate Procedure] Rules
3(b) and 3(c), we conclude that neither the State nor a criminal defendant has the authority to appeal
as of right an unfavorable ruling concerning an expungement order under Rule 3.” Id. at 401.

                The inquiry does not end, however. The final question is whether to permit the appeal
to proceed as a petition for a writ of certiorari, as the Supreme Court did in Adler when it heard the
state’s appeal that the trial court erroneously granted an order of expungement. See id. at 401-03
(disagreeing with the state and holding that defendant convicted of lesser-included offense is entitled
to have record expunged of any greater offense for which jury returned not guilty verdict).

               The common law writ of certiorari has been codified in Tennessee Code Annotated
section 27-8-101 (2000). That section provides:

                The writ of certiorari may be granted whenever authorized by law,
                and also in all cases where an inferior tribunal, board, or officer
                exercising judicial functions has exceeded the jurisdiction conferred,
                or is acting illegally, when, in the judgment of the court, there is no
                other plain, speedy, or adequate remedy. This section does not apply
                to actions governed by the Tennessee Rules of Appellate Procedure.

Tenn. Code Ann. § 27-8-101 (2000). “Generally, the writ of certiorari is limited in application and
does not normally lie to inquire into the correctness of a judgment issued by a court with
jurisdiction.” Adler, 92 S.W.3d at 401. Even so, “an appellate court is within its province” to grant
the writ when the trial court’s action is without legal authority. Id.

                Unfortunately for the petitioner in this case, the action taken by the trial court was to
place his expungement petition on the retired docket. The petition, thus, has been neither granted
nor denied. We are not aware that a trial court acts illegally or without legal authority when it places
a matter on the retired docket. Accordingly and in contrast with the situation in Adler, we do not
believe that the petitioner’s complaint should proceed as a petition for a writ of certiorari.

                That said, we do not believe that the petitioner is without recourse. Rule 11 of the
Rules of the Supreme Court of the State of Tennessee provides for the Supreme Court’s
“Supervision of the Judicial System.” Section III(c) of Rule 11 prohibits cases being held under
advisement in excess of 60 days, “absent the most compelling of reasons,” and permits the filing of
“A Motion To Render Decision” with the presiding judge and/or circuit justice “setting out the facts
said to constitute a failure to comply with this rule.” Sup. Ct. R. 11, § III(c). After the petitioner
obtains a ruling on his expungement petition, then any review sought by the state or the petitioner
can proceed as envisioned in Adler. In the meantime, because the lower court’s order did not


                                                  -3-
adjudicate anything and because no disposition was made of the cause, the petitioner has nothing
from which to appeal, and we, accordingly, dismiss this appeal.




                                                    ___________________________________
                                                    JAMES CURWOOD WITT, JR., JUDGE




                                              -4-